941 F.2d 1212
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Darlene MILLER, and J.R.'s Kitty Kat Lounge, Inc., andIndiana Corporation, et al., Plaintiffs-Appellants,v.CIVIL CITY OF SOUTH BEND, Indiana Alcoholic BeverageCommission, Charles Hurly, Chief of Police of the South BendPolice Department, Michael Barnes, Prosecutor of the Countyof St. Joseph, Indiana, Linley E. Pearson, Attorney Generalof the State of Indiana, Defendants-Appellees.
Nos. 88-3006, 88-3244.
United States Court of Appeals, Seventh Circuit.
Aug. 22, 1991.

Before BAUER, Chief Judge, and CUMMINGS, WOOD, Jr., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION, and KANNE, Circuit Judges.

ORDER

1
On July 22, 1991, the Supreme Court vacated our en banc decision in this case,  Miller v. Civil City of South Bend, 904 F.2d 1081 (7th Cir.1990).   We hereby vacate our judgment and opinion, and remand this case to the United States District Court for the Northern District of Indiana with instructions to grant judgment in favor of defendants.   Each party to bear its own costs on appeal.